Citation Nr: 0408468	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  03-09 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a 
cardiovascular disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel






INTRODUCTION

The veteran served on active duty from October 1961 to August 
1962.  Thereafter, he had several periods of active duty for 
training and inactive duty training as a member of the 
National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied service connection for a cardiovascular disability.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  In April 1998, a Regional Office of the Department of 
Veterans Affairs denied entitlement to service connection for 
a cardiovascular disability; the veteran did not appeal this 
determination.

3.  The evidence submitted since the April 1998 denial of the 
veteran's claim for service connection for a cardiovascular 
disability is neither cumulative nor redundant of evidence 
already considered, and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The RO's April 1998 decision that denied service 
connection for a cardiovascular disability is final; this 
claim for service connection may only be reopened based on 
the submission of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2003).  

2.  Evidence submitted since the RO's 1998 rating decision is 
new and material with respect to the claim for service 
connection for a cardiovascular disability, and the claim for 
that benefit is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a) (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the February 2003 
Statement of the Case, the various Supplemental Statements of 
the Case, and July 2002 and October 2002 RO letters to the 
veteran notifying him of the VCAA, he has been advised of the 
laws and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that the VA 
would attempt to obtain.  Because no VA medical treatment has 
been reported by the veteran, no such records were obtained.  
Private medical records have been obtained from T.W., M.D., 
R.E.T., M.D., Mississippi Baptist Medical Center, 
Cardiovascular Associates, Columbia Medical Center, The 
Methodist Hospital, and the Jackson Medical Clinic.  The 
veteran has not otherwise identified any additional evidence 
not already associated with the claims folder that is 
obtainable.  For these reasons, his appeals are ready to be 
considered on the merits.  

The Board is also cognizant of the recent case of Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), in which the Circuit Court held 
that VA cannot deny a claim without giving the claimant one 
year to submit the requested evidence or information.  
Subsequently, the Veterans Benefits Act of 2003 was signed 
into law in December 2003.  This law authorizes the VA to 
make a decision on a claim before the expiration of the 
period during which the veteran may submit any additional 
evidence necessary to substantiate his claim.  This change 
was made effective from November 9, 2000.  Veterans Benefits 
Act of 2003, P.L. 108-183, § 701 117 Stat. 2651 (December 16, 
2003).  In the present case, the appellant was first sent a 
letter in July 2002 detailing the evidence that was necessary 
to substantiate his claims.  The appellant has had over a 
year since this letter was issued to submit additional 
evidence, and he in fact has done so; therefore, there is no 
indication that further delaying adjudication of the 
appellant's appeal would serve his interests.  

Lastly, the Board has considered the U.S. Court of Appeals 
for Veterans Claims' (Court) holding in Pelegrini v. Principi 
[17 Vet. App. 412 (2004)], in which the Court held that 
38 U.S.C.A. § 5103(a) requires the VA to provide notice to 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim before any initial unfavorable agency 
of original jurisdiction decision.  In the present case, the 
RO initially considered the claim on appeal in November 2002, 
subsequent to the passage of the VCAA and the modifications 
to 38 U.S.C. § 5103(a) therein.  However, prior to that 
initial decision and the passage of the VCAA, the RO provided 
notice to the veteran, by July 2002 and October 2002 letters, 
of the evidence that he must supply and the evidence that the 
VA would attempt to obtain, as has already been discussed 
above.  Therefore, the Board finds no evidence of prejudicial 
error in the present case.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993); see also Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004) (holding that the Court must take due 
account of the 38 U.S.C.A. § 7261(b) rule of prejudicial 
error when considering VA compliance with the VCAA).  

The veteran seeks to reopen his claim for service connection 
for a cardiovascular disability.  Entitlement to service 
connection for a cardiovascular disability was denied by the 
RO within an April 1998 rating decision.  The veteran was 
duly notified of this decision that same month, and did not 
initiate a timely appeal of these determinations; therefore, 
they are final.  38 U.S.C.A. § 7104 (West 2002).  The veteran 
has alleged that he was never informed of the April 1998 
rating decision, but a copy of the VA notification letter, 
also dated in April 1998 and addressed to the veteran's 
address of record, is associated with the claims folder.  The 
veteran's bare assertion, without other evidence, that such 
notice was not received is insufficient to overcome the 
presumption of regularity that applies to the official acts 
of VA employees.  See Mindenhall v. Brown, 7 Vet. App. 271 
(1994).

In considering the veteran's claim in November 2002, the RO 
again considered the claim on the merits, stating that it was 
doing so pursuant to the VCAA.  While the VCAA did authorize 
the VA to reconsider prior denials without regard to 
38 U.S.C.A. § 5108, the Act only did so for denials issued 
between July 14, 1999, and the effective date of the VCAA.  
See Veterans Claims Assistance Act of 2000, P.L. 106-475, § 7 
114 Stat. 2099-100 (November 9, 2000).  As is noted above, 
the veteran's claim was initially denied in April 1998.  In 
any such case, the Board is not bound by the RO's analysis of 
a claim, and indeed, must make a preliminary decision that 
new and material evidence has been presented before 
addressing the merits of the claim, as this step represents a 
mandatory jurisdictional requirement under 38 U.S.C.A. 
§§ 5108 and 7104 (West 2002).  Butler v. Brown, 9 Vet. App. 
167, 171 (1996) [citing Barnett v. Brown, 8 Vet. App. 1, 4, 
aff'd 83 F.3d 1380 (Fed. Cir. 1996)].  Thus, the veteran's 
claim for service connection for a cardiovascular disability 
must first be subject to scrutiny under 38 U.S.C.A. § 5108 
(West 2002) and 38 C.F.R. § 3.156 (2003); only if these legal 
requirements are met may it be considered on the merits.  

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  For claims received subsequent to August 
29, 2001, as is the case here, new and material evidence 
means evidence that, by itself or when considered with 
evidence previously of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2003).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the appellant's claim, unless it is inherently false or 
untrue, or if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

In support of his application to reopen his claim for service 
connection for a left shoulder disability, the veteran has 
submitted private medical treatment records, along with his 
own contentions.  For the reasons to be discussed below, at 
least some of this evidence is new and material, and his 
application to reopen is granted.  

When the veteran's claim was initially denied by the RO in 
April 1998, the RO found no evidence that the veteran's 
cardiovascular disability was incurred during active duty or 
active duty for training.  Subsequently, the veteran has 
submitted private medical records from R.E.T., M.D., a 
private physician, which suggest the possibility of the onset 
of a cardiovascular disability during active duty for 
training in July 1983.  A July 18, 1983 clinical notation 
from Dr. T. indicates the veteran had been experiencing a 
seven-day history of "burning and discomfort in the chest 
following exertion."  The doctor also noted that "[o]n at 
least one occasion while at [military training] last week, he 
continued to walk despite the pain, developed very severe 
pain and profuse sweating and had to rest for a period of 
time."  Military personnel records confirm a period of 
active duty for training from June 30 to July 16, 1983.  

The Board notes first that these treatment records from Dr. 
T. are new, in that they were not of record at the time of 
the initial 1998 denial.  Additionally, they are not 
cumulative and redundant of evidence already of record, as 
they offer additional evidence regarding onset of the 
veteran's cardiovascular disability.  While such evidence was 
of record at the time of the 1998 denial, this current 
evidence is from a new source not previously considered by 
the RO, and therefore offers a new perspective not previously 
considered.  

When the RO initially denied the veteran's claim in April 
1998, it found that no cardiovascular disability had been 
incurred during active duty or active duty for training.  
Because Dr. T.'s clinical notes establish possible onset of a 
current cardiovascular disability during active duty for 
training, they are material, as they relate to an 
unestablished fact necessary to substantiate the claim.  
Additionally, this evidence, when considered with the 
veteran's service and private medical records, which reflect 
treatment for a cardiovascular disability in July 1983, 
raises a reasonable possibility of substantiating the claim 
at issue.  

Based on the above, the Board finds the 1983 clinical 
treatment notes from Dr. P.C.R. to be both new and material 
evidence.  The veteran having submitted new and material 
evidence, his claim for service connection for a 
cardiovascular disability must be reopened and considered on 
the merits.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2003).  


ORDER

Having submitted new and material evidence, the veteran's 
claim for service connection for a cardiovascular disability 
is reopened.  


REMAND

The veteran having submitted new and material evidence, his 
claim may be considered on the merits.  He seeks service 
connection for a cardiovascular disability.  Service 
connection may be awarded for a current disability arising 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303, 3.304 (2003).  The term "active military service" 
includes any period of active duty for training during which 
the individual concerned was disabled or died from a disease 
or injury incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24) (West 2002).  

According to the veteran's assertions, he first experienced 
coronary artery disease and angina in July 1983 while on 
active duty for training with the Army National Guard.  
Military personnel records confirm periods of active duty for 
training in 1983 from May 19 to July 4, and from June 30 to 
July 16.  As is noted above, he entered a private hospital 
for cardiovascular treatment on July 18, 1983.  However, he 
had been diagnosed with hypertension approximately 7 years 
prior, and first began experiencing chest pain in December 
1982.  Therefore, a medical opinion is required in order to 
determine the approximate date of onset of the veteran's 
cardiovascular disabilities.  The VA is required to obtain an 
expert medical opinion when the record does not contain 
"sufficient medical evidence for the Secretary to make a 
decision on the claim."  38 U.S.C.A. § 5103A(d)(2)(C) (West 
2002).  

The Board next observes that the veteran was awarded Social 
Security Disability benefits, according to an October 1994 
letter from the Social Security Administration.  Where VA has 
notice that the veteran is receiving, or applied to receive, 
Social Security Administration benefits, the records relied 
upon in making that determination are pertinent to a pending 
claim, and must be obtained by the VA.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

Therefore, in light of the above, this issue is remanded to 
the RO for the following additional development:  


1.	The RO must contact the Social 
Security Administration in order to 
request all medical records associated 
with his Social Security Disability 
benefits award.  If no such records are 
available, this fact should be noted for 
the record.  

2.	The veteran's claims file should be 
forwarded to a VA physician and 
cardiovascular specialist for review.  
The veteran himself need not be scheduled 
for examination unless such examination 
is deemed necessary by the examiner.  The 
claims file should be reviewed in detail 
by the examiner, with his/her attention 
directed to the following records:  the 
veteran's periods of active duty for 
training during the 1980's (marked with a 
yellow 'post-it' note labeled "ADT 
periods"), the veteran's initial 
diagnosis of high blood pressure (marked 
with a yellow 'post-it' note labeled 
"Dx: high blood pressure 3/76"), the 
records of his July 1983 hospitalization 
for a cardiovascular disability (marked 
with yellow 'post-it' notes labeled 
"Cardio. Tx - Dr. T. 7/83" and "MBMC 
hosp. Report 7/83"), and his July 1983 
cardiac catheterization report (marked 
with a yellow 'post-it' note labeled 
"Cardiac Cath. report 7/83").  After 
reviewing the medical evidence, the 
examiner should address the following 
questions:
	a)  What current cardiovascular 
disabilities does the veteran have?  
	b)  For any current cardiovascular 
disability noted above, did the 
disability have its onset during any 
period of active duty or active duty for 
training?  
	c)  If any current cardiovascular 
disability pre-existed any period of 
active duty for training, did such a 
disability undergo a permanent increase 
in severity, above and beyond the natural 
progress of the disability, during any 
period of military service?  
The medical basis for all opinions 
expressed should be discussed.  

3.	The RO should review of the record 
and ensure that all notification and 
development actions required by the VCAA 
are fully satisfied, as well as 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002), 38 C.F.R. § 3.159 (2003), the 
recently enacted Veterans Benefits Act of 
2003, and any other applicable legal 
precedent.  This includes informing the 
veteran of the time he has in which to 
submit additional evidence.  

4.	Thereafter, the RO should again 
consider the veteran's claim for service 
connection for a cardiovascular 
disability in light of the additional 
evidence added to the record.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be furnished a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



